        Case 6:21-cv-00802-GTS-ATB Document 2 Filed 07/15/21 Page 1 of 9




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-----------------------------------------------------x

THE ESTATE OF BIANCA DEVINS
                Plaintiff,                                        MEMORANDUM OF LAW IN
                                                                  SUPPORT OF PLAINTIFF’S
                        v                                         ORDER TO SHOW CAUSE FOR
                                                                  FRCP 65(a) PRELIMINARY
ONEIDA COUNTY, ONEIDA COUNTY                                      INJUNCTION AND FRCP 65(b)
DISTRICT ATTORNEY’S OFFICE, SCOTT                                 TEMPORARY RESTRAINING
D. MCNAMARA, JOHN DOES 1-20                                       ORDER
                Defendant.                                               --CV--     (      )
                                                                  Case No.: 6:21-CV-0802 (GTS/ATB)

-----------------------------------------------------x




                                       TABLE OF CONTENTS

                        Introduction………………………………… 1

                        Procedural Background…………………….. 3

                        Factual Background………………………... 3

                        Argument……………………………………5

                        Conclusion…………………………………. 8



                                           INTRODUCTION

        The Estate of Bianca Devins (“Plaintiff”) seeks to halt the ongoing dissemination of child

pornography of a 17-year-old murder victim. Irreparable harm will transpire to Plaintiff and the

public if the court does not intervene to stop Defendants.




                                                                                                1
       Case 6:21-cv-00802-GTS-ATB Document 2 Filed 07/15/21 Page 2 of 9




       Plaintiff seeks a preliminary injunction and temporary restraining order (“TRO”) pursuant

to Rule 65(a) and(b) respectively of the Federal Rules of Civil Procedure and 18 U.S.C.

2252A(f)(2)(A) and 18 U.S.C. 2255(a).

       Plaintiff seeks a preliminary Injunction pursuant to Rule 65(a) that: (1) enjoins Defendants

Oneida County, Oneida County District Attorney Office, Scott McNamara, John Does 1-20

(“Defendants”) from disseminating video content, including screenshots, depicting Bianca Devins

being murdered, having sex, nude, or in a state of undress; (2) enjoins Defendants from

disseminating the contents from Bianca’s cellular phone seized from the crime scene of her murder

and contents obtained from warrants and subpoena into her social media accounts; (3) requires

Defendants to submit to Plaintiff and the Court an accounting of all entities with whom they have

shared content described above in (1) and (2) and a comprehensive description of content that was

shared; and (4) requires Defendants to provide proof to Plaintiff and the Court of all efforts to

secure content described above in (1) and (2) that’s already been distributed; and to stop recipients

from further disseminating content depicting Bianca Devins and further requiring Defendants to

ensure that any recipients of content depicting Bianca Devins disseminated is secured and

contained until a final disposition on the merits of the above-entitled action.

       Plaintiff seeks a TRO against Defendants restraining them until a hearing can be had from

(1) disseminating video content, including screenshots, depicting Bianca Devins being murdered,

having sex, or in a state of undress; (2) disseminating content obtained from Bianca’s cellular

phone or social media or email accounts; and shall take immediate action to contact all individuals

and entities to who they caused content described in (1) and (2) to be disseminated to ensure that

content was not further disseminated by those recipients and will not be.




                                                                                                   2
       Case 6:21-cv-00802-GTS-ATB Document 2 Filed 07/15/21 Page 3 of 9




                               PROCEDURAL BACKGROUND

       The case is being commenced concurrently with the injunctive relief under Federal Rules

of Civil Procedure (“FRCP”) 65(a) and 65(b) sought herein.



                                 FACTUAL BACKGROUND

       Bianca Devins was murdered on July 14, 2019 by Brandon Clark in Bianca’s hometown

of Utica, New York. (Decl. Devins, ¶¶ 6, 8). Bianca was 17-years-old and Clark was 21. (Decl.

Devins ¶¶ 7, 8). Clark recorded himself having sex with Bianca in his SUV and then murdering

her. (Decl. Devins ¶ 9). Clark uploaded some of the screenshots from the murder to social media.

(Decl. Devins ¶ 10). The still images of Bianca’s dead body that Clark posted on social media

became a sensation online. (Decl. Devins ¶ 26). Clark was martyred by misogynist internet trolls

who loathed the type of unattainable girl they thought Bianca was. (Decl. Devins ¶ 25).

       The case was covered widely in local, national, and international media because of the

online component. (Decl. Devins ¶ 26). Several documentarians and true crime shows covered

the murder and criminal case. (Decl. Devins ¶ 26). In death, Bianca’s own Instagram page grew

from 2,000 to 166,000 followers, many of the commenters praised Clark’s action; they also went

on to harass Bianca’s mom and sister, sending them images of Bianca’s dead body. (Decl. Devins

¶ 25). On March 16, 2021 Clark was sentenced to a minimum of 25 years; he’d pleaded guilty to

second degree murder.

       Documentarians from the network A+E and from the CBS show 48 Hours informed

Bianca’s mother, Kimberly Devins, that the Oneida County District Attorney’s Office (“OCDA”)

had shared with them the murder video and the sex video. (Decl. Devins ¶ 27). Upon information

and belief, Oneida County DA may also have shared the contents of Bianca’s phone which was




                                                                                              3
       Case 6:21-cv-00802-GTS-ATB Document 2 Filed 07/15/21 Page 4 of 9




seized from the crime scene. (Decl. Devins ¶¶ 12-13, 21). Bianca’s phone contained nude images

and videos of Bianca which show her genitals and violate our child pornography laws. (Decl.

Devins ¶ 12).

       On November 23, 2020, Kimberly Devins and her legal counsel met with Utica Police

Department (“UPD”) and the Oneida County District Attorney (“OCDA”) at which time Devins

and her counsel asked the law enforcers to stop spreading child pornography depicting Bianca.

(Decl. Devins ¶ 28). Devins and her counsel told them the law enforcers the content violated

federal child pornography laws. (Decl. Devins ¶ 15). The law enforcers from UPD and OCDA

incorrectly replied that sharing the content was not illegal under New York State law and that New

York State law trumped federal child pornography laws. (Decl. Devins ¶ 18, 28).

       On February 25, 2021 and March 22, 2021, Kimberly Devins and her counsel followed up

with UPD and OCDA by letter to insist that sending out more images of Bianca violated federal

child pornography laws. (Decl. Devins ¶ 29). On March 22, 2021 Oneida County Assistant District

Attorney Sarah DeMellier replied by email sayimg the DA’s Office “will not be providing as part

of any FOIL request the still images or video of Bianca and Brandon engaging in sexual intercourse

or Brandon’s commission of the homicide.” (Decl. Devins ¶ 30).

       On June 29, 2021, Kimberly was notified by Clark’s Aunt that a YouTuber covering the

case obsessively, Alissa Tallman, aka Antimone Layne, had received sex and murder videos

depicting Bianca and that they were sent to her recently in response to her FOIL request to the

DA’s office. (Decl. Devins ¶ 31).




                                                                                                4
       Case 6:21-cv-00802-GTS-ATB Document 2 Filed 07/15/21 Page 5 of 9




                                           ARGUMENT

       Rule 65 (a)(1) of the Federal Rules of Civil Procedures (FRCP) authorizes a judge to issue

a preliminary injunction on notice to the adverse party (“The court may issue a preliminary

injunction only on notice to the adverse party”). FRCP Rule 65(b)(1) authorizes a judge to issue

a Temporary Restraining Order without notice in extreme circumstances. (“(1) The court may issue

a temporary restraining order without written or oral notice to the adverse party or its attorney only

if: (A) specific facts in an affidavit or a verified complaint clearly show that immediate and

irreparable injury, loss, or damage will result to the movant before the adverse party can be heard

in opposition; and (B) the movant’s attorney certifies in writing any efforts made to give notice

and the reasons why it should not be required.”) The test for whether a preliminary injunction is

appropriate requires courts to consider whether the plaintiff is likely to succeed on the merits,

whether the plaintiff is likely to suffer irreparable harm without the injunction, whether the balance

of equities and hardships is in the plaintiff’s favor and whether an injunction is in the public

interest. (See Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7 (2008). See also Golden Krust

Patties, Inc. v. Bullock, 957 F. Supp. 2d 186 (E.D.N.Y. 2013) (Franchisor sought preliminary

injunction enforcing non-compete agreement prohibiting former franchisee from operating

similarly-themed fast-food restaurant at its location following its alleged breach of the franchise

agreement. Franchisor moved for the injunction. The Court held that movant satisfied all four

prongs of Winter test and granted motion for preliminary injunction.) and New York v. United

States Dep't of Homeland Sec., 408 F. Supp. 3d 334 (S.D.N.Y. 2019), aff'd as modified, 969 F.3d

42 (2d Cir. 2020), cert. granted sub nom. Dep't of Homeland Sec. v. New York, 141 S. Ct. 1370,

and cert. dismissed sub nom. Dep't of Homeland Sec. v. New York, 141 S. Ct. 1292. (States sought

injunctive relief against the feds challenging new criteria for determining whether a noncitizen




                                                                                                    5
       Case 6:21-cv-00802-GTS-ATB Document 2 Filed 07/15/21 Page 6 of 9




applying for admission into the US or for adjustment of status is ineligible because he or she is

likely to become a "public charge." The court granted plaintiff’s motion for TRO staying

enforcement of the law.)

       Here, the annexed Complaint shows that Plaintiff is likely to succeed on the merits of her

case. The complaint is detailed and plausibly pleaded. 18 U.S.C. 2252A and 2255 both pertain to

civil remedies, including preliminary injunctive relief, for victims of child pornography. The

Complaint demonstrates three incidents where Defendants have engaged in the dissemination of

child pornography. (Compl. Devins ¶¶ 14, 17) Declarant is aware of no case law that extinguishes

an estate’s right to enforce 18 U.S.C. 2252A and 2255 when the exploited victim has deceased.

Similar cases where the plaintiff is the estate of a victim of child exploitation are underway in

Missouri. It would be against the public interest for child pornography to be legal if the victim is

dead or if there was no legal remedy to contain the spread and harm of child sexual exploitation

material as these civil remedies do. The third cause of action, for negligence against defendants

is also likely to succeed on the merits as law enforcers have a duty to the public, and no more so

than crime victims. The fourth cause of action, for negligent supervision, is also likely to succeed

because the very dissemination of federally criminally unlawful child pornography from a

government agency demonstrates negligence and the absolute ignorance of the law suggests a

systemic problem. Defendants abdicated their duty by causing murder and child pornography

depicting Bianca Devins to be shared with members of the media and public. Like the federal

claims, this too is plausibly pleaded in detail in the complaint.

       The Plaintiff is likely to suffer irreparable harm without the injunction. Because of the

media and social media frenzy surrounding Bianca’s murder and the trial of Brandon Clark, the

content is likely to go viral if released. Plaintiff has no control over whether they share it, with




                                                                                                  6
       Case 6:21-cv-00802-GTS-ATB Document 2 Filed 07/15/21 Page 7 of 9




whom, or how widely. Strangers online have actively solicited the murder and sex videos and are

hungry for the content. (Decl. Devins ¶ 32). The more people who receive it, the more likely it is

to be unleashed onto the internet – if it hasn’t already been. Just yesterday, on the two-year

anniversary of Bianca’s death, new threats materialized on Bianca’s Instagram page with

commenters making the following posts “I have biancas sex tape 😧 💯💯” and “bianca i have

your nudes 😹.” (Goldberg Decl. ¶ 19).

         The Estate of Bianca Devins has an interest in upholding her legacy and celebrating her

many talents. However, the focus on the murder and the dissemination of the murder and sex

conduct has completely dominated all discussion about Bianca’s short life. The Estate of Bianca

Devins has an interest in maintaining her dignity and privacy in death.

       Balancing the equities, it’s hard to even fathom what Defendants lose by not sharing the

sex and murder content of Bianca. Their sentencing of Brandon Clark is completed, and they

benefit in no way from sharing the content of Bianca. Any administrative burden in removing the

sex and murder content in FOIL request responses has already been suffered by Defendants as

proven by the very edited and pared down response to Kimberly Devin’s FOIL request which did

not contain the murder and sex content.

       An injunction preventing the spread of the murder and sexual content and requiring an

accounting for what has already been shared is in the public interest. It is a crime for anybody to

possess the sexual content, and the murder content is traumatic to view. There is no public interest

in the dissemination of Bianca’s private social media, email, and cellular phone content. She would

not have consented to the release if alive and Plaintiff is protecting the content in her death. (Decl.

Devins ¶ 21).




                                                                                                     7
          Case 6:21-cv-00802-GTS-ATB Document 2 Filed 07/15/21 Page 8 of 9




          The extraordinary relief of a restraining order under FRCP 65(b) is necessary based on

Defendants’ refusal to stop sharing the nude images of Bianca, the fact that defendants are

currently responding to FOIL requests by disseminating the illegal content, Defendants’ ignorance

about the parallel lines of state and federal criminal laws, and broken promises and false

representations Kimberly Devins relied on in the past to inform her belief that her daughter’s most

intimate and violent moments would not be shared on the internet. (Decl. Devins ¶¶ 18-21, 27-28,

30-31).

          Pursuant to Rule 65(b), Plaintiff has set forth in this declaration, the complaint, and the

declaration of Kimberly Devins the immediate and irreparable injury, loss, or damage that will

result to the movant and which collectively justifies the court issuing a TRO without waiting for

defendants to be heard in opposition. The passage of time increases the likelihood, if Defendant

is not restrained, that nude, murder, sex content depicting Bianca will be unleashed onto the

internet and it will then be too late to ever regain control of the material. Bianca’s Estate and her

family have a fundamental interest in Bianca not being the victim of even more crimes in her death.

They are driven to protect Bianca’s privacy and dignity. The Estate of Bianca Devins has no

further adequate remedies at law.

          Plaintiff proceeds by order to show cause rather than by notice of motion because if

immediate injunctive relief is not granted, child pornography depicting the late Bianca Devins will

continue to be disseminated. Defendants were given notice on July 13, 2021 of the day, time, and

location where the temporary restraining order relief would be sought. (July 14, 2021 Declaration

of Carrie Goldberg, Esq. in support of Plaintiff’s Order to Show Cause for FRCP 65(a) preliminary

injunction and FRCP 65(b) Temporary Restraining Order, ¶ 35). Defendants have already shared

child pornography depicting Bianca Devins with at least two media outlets and greeted requests




                                                                                                   8
        Case 6:21-cv-00802-GTS-ATB Document 2 Filed 07/15/21 Page 9 of 9




that they discontinue disseminating the content by sharing it with members of the public in their

response to FOIL requests. (July 14, 2021 Declaration of Kimberly Devins, Exhibit A (“Decl.

Devins”) ¶¶ 27, 31). The District Attorney’s Office has informed Ms. Devins client they believe

it is legal to share nude videos of Bianca Devins because she is seventeen years old in the videos

and expressed their belief that New York State child pornography laws “trump” federal child

pornography laws. (Decl. Devins, ¶ 28) Their belief is mistaken.

                                         CONCLUSION

        Plaintiff has shown cause as to why an immediate restraint upon Defendants is urgent to

prevent the viral spread of the content if it reached theinternet which will cause harm and

suffering to Bianca’s family, harm Bianca’s legacy even more, and endanger the public who will

be exposed to child pornography and be put at risk of violating federal child pornography laws

for possessing it.




                                                                      /s/Carrie Goldberg
                                                                      Carrie Goldberg
                                                                      ND# 702885
                                                                      C.A. Goldberg, PLLC
                                                                      16 Court Street
                                                                      33rd Floor
                                                                      Brooklyn, NY 11241
                                                                      Tel: 646 666. 8908
                                                                      Fax: 718.514.7436
                                                                      carrie@cagoldberglaw.com




                                                                                                  9
